IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs May 2, 2006

                  STATE OF TENNESSEE v. RONALD CLINTON

                  Direct Appeal from the Criminal Court for Shelby County
                        No. 04-03211 Carolyn Wade Blackett, Judge



                    No. W2005-02210-CCA-R3-CD - Filed October 9, 2006


Following a jury trial, Defendant, Ronald Clinton, was convicted of one count of the unauthorized
use of a motor vehicle, a Class A misdemeanor; one count of evading arrest, a Class E felony; and
one count of simple assault, a Class A misdemeanor. Following a sentencing hearing, the trial court
sentenced Defendant to eleven months, twenty-nine days for each misdemeanor conviction, and six
years as a Range III, career offender, for his felony conviction, and ordered the sentences to be served
consecutively. Defendant does not challenge the sufficiency of the evidence supporting his assault
conviction, or the length or manner of service of his sentences. In his appeal, Defendant argues that
the evidence was insufficient to support his convictions for the unauthorized use of a motor vehicle
and felony evading arrest. After a thorough review, we affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
J. C. MCLIN , JJ., joined.

Robert Wilson Jones, District Public Defender; Garland Erguden, Assistant Public Defender; and
Constance Barnes, Assistant Public Defender, Memphis, Tennessee, for the appellant, Ronald
Clinton.

Paul G. Summers, Attorney General and Reporter; Sofia S. Lee, Assistant Attorney General; William
L. Gibbons, District Attorney General; and Stacy McEndree, Assistant District Attorney General,
for the appellee, the State of Tennessee.

                                              OPINION

I. Background

        At trial, the trial court allowed the State to read into the record George Christian’s former
testimony at Defendant’s preliminary hearing based upon Mr. Christian’s unavailability to the State
as a witness at the time of trial. See Tenn. R. Evid. 804. In his former testimony, Mr. Christian
stated that he drove his black, 1999 Ford F-150 truck to a drug store around 9:30 p.m. on January
27, 2004. Mr. Christian left his vehicle unlocked and the engine running while he went inside the
store to purchase medicine for his son. When he returned to the parking lot, his truck was missing.
Mr. Christian did not see the person who stole his truck.

         Officer Chad Conley testified that he was on patrol on January 31, 2004, when he received
a call from the dispatcher based on an anonymous tip concerning a possibly stolen black Ford F-150
truck which was parked at the Whispering Pines Apartments. Officer Conley arrived at the
apartment complex at approximately 3:00 a.m. and noticed the described vehicle backed into a
parking space. Officer Conley turned off his headlights and approached the truck on its passenger
side. Officer Conley stated that the parking lot was dark, and he used a flashlight to illuminate the
area. He shone the flashlight into the truck’s open window and saw a pair of eyes open up. A man
was crouched in the front seat. The African-American man was wearing blue overalls or a jump suit,
and a black toboggan with an insignia. The man was alone in the vehicle.

        Officer Conley said that both he and the occupant of the truck were startled. Officer Conley
drew his weapon, told the man to raise his arms, and began to back away from the truck. The man
sat up, started the truck’s engine, and drove away. Officer Conley attempted to follow the truck in
his patrol car but lost sight of the vehicle after it turned onto Airways Boulevard. Officer Conley
identified Defendant at trial as the driver of the Ford F-150 truck.

        After the incident, Officer Conley resumed his patrol duties. Between 5:15 a.m. and 5:30
a.m., Officer Conley spotted a black Ford F-150 truck driving southbound on Elvis Presley
Boulevard and began to follow the vehicle. The truck did not have a license plate, but the temporary
registration number on the plaque in the back window matched the temporary registration number
of the vehicle previously spotted at the Whispering Pines Apartments. Officer Conley radioed for
back-up. When other patrol cars approached the area, Officer Conley activated his emergency
equipment. The truck drove away from the intersection. Officer Conley said that he pursued the
truck for between thirty seconds and two minutes before he received word to abandon the pursuit.
Officer Conley said the pursuit was canceled because it had not been verified at that time that the
vehicle was actually stolen. Officer Conley said he and the other officers dispersed, returning to their
normal duties.

        Sometime later that morning, Officer Conley received a report that a black Ford F-150 truck
had crashed into one of the buildings at the Whispering Pines Apartments. When Officer Conley
arrived at the scene, another police officer had a man in custody who was wearing a blue jump suit
and a black toboggan with an insignia. Officer Conley identified the man as the same person he had
seen in a black Ford F-150 earlier that morning at the Whispering Pine Apartments.

        Officer Albert Parks testified that he responded to the report concerning the black Ford F-150
truck crashing into a building at the Whispering Pines Apartments. The report included a description
of an African-American male who was wearing blue overalls and a black skull cap. Officer Parks
was traveling on Dwight Street when he noticed a man matching the dispatcher’s description


                                                  -2-
crawling through a hole in a fence. The man ran in front of Officer Parks’ patrol car. Officer Parks
exited his vehicle and called out for the man to stop. The man looked back at Officer Parks but
continued running toward another apartment complex.

        Officer Parks stated that it was very dark around the apartment buildings in the area, and he
lost sight of the running man. Officer Parks eventually discovered the man crouching in front of an
apartment. Officer Parks advised the man to show his hands. Officer Parks said that the man stood
up and attacked him. The man struck Officer Parks with his fist in the chest a few times, and then
Officer Parks and the man fell to the ground, still wrestling. Other police officers arrived and helped
restrain the man.

       Officer Parks said that he could not identify his assailant because it was very dark, and the
physical altercation only lasted two or three minutes. Officer Parks said that he did not have any
more contact with the man after he was handcuffed and placed in the squad car. Officer Parks
acknowledged that at the preliminary hearing he identified the wrong man as his assailant.

       Officer Jason Moore responded to the report of a wrecked truck at the Whispering Pines
Apartments. While he was viewing the black Ford F-150, an unidentified resident told him that an
African-American man wearing blue overalls and a black cap had run away from the truck into the
apartment complex after the wreck.

       Lieutenant Phillip Funderburk testified that the vehicle identification number of the black
Ford F-150 which was wrecked at Whispering Pines Apartments matched the vehicle identification
number of Mr. Christian’s stolen vehicle.

II. Sufficiency of the Evidence

        Defendant's challenge to the sufficiency of the evidence supporting his convictions of the
unauthorized use of an automobile and felony evading arrest is directed toward the identification
evidence presented at trial. When a defendant challenges the sufficiency of the convicting evidence,
we must review the evidence in a light most favorable to the prosecution in determining whether a
rational trier of fact could have found all the essential elements of the crime beyond a reasonable
doubt. Jackson v. Virginia, 443 U.S.307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). Once
a jury finds a defendant guilty, his or her presumption of innocence is removed and replaced with
a presumption of guilt. State v. Black, 815 S.W.2d 166, 175 (Tenn. 1991). The defendant has the
burden of overcoming this presumption, and the State is entitled to the strongest legitimate view of
the evidence along with all reasonable inferences which may be drawn from that evidence. Id.; State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The jury is presumed to have resolved all conflicts
and drawn any reasonable inferences in favor of the State. State v. Sheffield, 676 S.W.2d 542, 547
(Tenn. 1984). Questions concerning the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues raised by the evidence are resolved by the trier of fact and not this
court. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). These rules are applicable to findings of



                                                   -3-
guilt predicated upon direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

        As relevant in the case sub judice, “[i]t is unlawful for any person, while operating a motor
vehicle on a street, road, alley or highway in this state, to intentionally flee or attempt to elude any
law enforcement officer, after having received any signal from such officer to bring the vehicle to
a stop.” T.C.A. § 39-16-603(b)(1). The offense of unauthorized use of an automobile involves the
taking of a motor vehicle without the consent of the owner when “the person does not have the intent
to deprive the owner thereof.” Id. § 39-14-106.

         The identity of the perpetrator is an essential element of any crime. See State v. Thompson,
519 S.W.2d 789, 793 (Tenn.1975). The reliability of an in-court identification depends on the
totality of the circumstances, “including the opportunity of the witness to view the offender at the
time of the crime, the witness’s degree of attention, the accuracy of the prior description of the
offender, the level of certainty of the witness at the confrontation, and the length of time between
the crime, and the confrontation.” Manson v. Brathwaite, 432 U.S. 98, 114, 97 S. Ct. 2243, 2253,
53 L. Ed. 2d 140 (1977); Rippy v. State, 550 S.W.2d 636, 639-40 (Tenn. 1977)); State v. Beal, 614
S.W.2d 77, 82 (Tenn. Crim. App. 1981) (citing Neil v. Biggers, 409 U.S. 188, 199, 93 S. Ct. 375,
382, 34 L. Ed. 2d 401 (1972). The credible testimony of one identification witness is sufficient to
support a conviction if the witness viewed the accused under such circumstances as would permit
a positive identification to be made. State v. Radley, 29 S.W.3d 532, 536 (Tenn. Crim. App.1999)
(citing State v. Strickland, 885 S.W.2d 85, 87-88 (Tenn. Crim. App. 1993)). The identity of the
perpetrator of a crime may be accomplished by either direct or circumstantial evidence, or both.
Thompson, 519 S.W.2d at 793.

         Officer Conley identified Defendant as the occupant of the black Ford F-150 parked at the
Whispering Pines Apartments at approximately 3:00 a.m. on January 31, 2004. Officer Conley
ordered Defendant to raise his hands, but Defendant fled in the vehicle. Defendant was alone in the
vehicle. Approximately two hours later, Officer Conley again spotted the black Ford F-150 driving
southbound on Elvis Presley Boulevard. Although Officer Conley could not identify the driver of
the F-150, Officer Conley followed the vehicle and ascertained that the temporary registration
number of the vehicle was the same number as the one displayed on the black Ford F-150 seen
earlier at Whispering Pines Apartments. Officer Conley signaled for the vehicle to stop by activating
his emergency signals, but the vehicle drove off.

        Later that morning, the black Ford F-150 was again discovered at the Whispering Pine
Apartments where it had crashed into one of the apartment buildings. Defendant was apprehended
near the vicinity of the car. Officer Conley identified Defendant as the occupant of the Ford F-150
discovered earlier that morning at Whispering Pines Apartments. The vehicle identification number
of the vehicle found at the scene matched the vehicle identification number of the black Ford F-150
reported as stolen by Mr. Christian.




                                                  -4-
        Based on our review of the record, the combination of direct and circumstantial evidence was
sufficient to identify Defendant as the perpetrator of the offenses of felony evading arrest and the
unauthorized use of a motor vehicle, and sufficient for a rational trier of fact to find beyond a
reasonable doubt that Defendant was guilty of the offenses. Defendant is not entitled to relief on this
issue.

                                          CONCLUSION

       After a thorough review of the record, we affirm the judgments of the trial court.


                                                       ___________________________________
                                                       THOMAS T. WOODALL, JUDGE




                                                 -5-